Suggested Claim Amendment
The following is a suggested amendment to overcome rejections under 35 USC 112(b) built upon the applicant submitted proposed amendment:

Claim 1. A process for recovering one or both of copper and silver from a sulphidic feed containing
iron, arsenic, copper and silver, comprising:
a) pressure oxidizing an aqueous feed slurry of the sulphidic feed in a pressure vessel to
form a liquid phase containing free sulphuric acid and aqueous copper sulphate, and to precipitate
arsenic as solid iron arsenic compounds, while operating the pressure vessel at a 
solids content in the aqueous feed slurry such that:
i. is maintained in the liquid phase, 
ii. provides less than 60% of
the heat to the pressure vessel and
iii. the sulphide level in the aqueous feed slurry is below 2.5 wt%,
wherein the 
and 

is provided to the pressure vessel by adding one or more of a heated feed slurry, a
heated process water and steam as part of the aqueous feed slurry;
wherein a temperature in the pressure vessel is maintained above 200°C
b) withdrawing from the pressure vessel treated slurry comprising a liquid phase containing
sulphuric acid and copper sulphate, and solids containing iron arsenic compounds and at least a
portion of the silver;
c) separating the liquid phase from the solids; and one or both of
d) recovering copper metal from the separated liquid phase; and
e) recovering silver from the solids by cyanide leaching.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736